Citation Nr: 0028781	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to December 15, 1994 
for an award of dependency and indemnity compensation (DIC). 


REPRESENTATION

Appellant represented by:	Judith Camarella, Esq.  


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1955 to 
December 1959 and from March 1964 to January 1977.  He died 
in November 1991.  The appellant is the veteran's widow. 

This matter is on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

The appellant brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court) from an 
October 29, 1998 decision of the Board of Veterans' Appeals 
(the Board) that denied entitlement to an earlier effective 
date for an award of DIC.  The Court vacated the October 29, 
1998 Board decision and remanded the case for another 
decision taking into account matters raised in its order.  

The Board in May 2000 advised the appellant's attorney of the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In August 2000, the Board received 
additional written argument from the appellant's attorney. 


FINDINGS OF FACT

1.  The appellant's formal application for VA death benefits 
received in December 1991 did not identify the claim as one 
for DIC.  

2.  On December 15, 1994 VA received a specific claim for DIC 
from the appellant. 

3.  There was a pending claim for DIC based on the 
appellant's December 1991 formal application for VA death 
benefits.

CONCLUSION OF LAW

The criteria for an effective date prior to December 15, 1994 
for an award of DIC have been met.  38 U.S.C.A. §§ 5107, 
5101, 5103, 5110 (West 1991 & Supp.1999); 38 C.F.R. §§ 3.152, 
3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The record at the time of the veteran's death shows that he 
received a combined 30 percent VA compensation rating based 
on a 20 percent rating for a lumbosacral spine disorder, a 10 
percent rating for hypertension and a noncompensable rating 
for tinea versicolor.  A letter from the veteran's mother in 
November 1991 advised VA of his death.  The appellant's 
completed application for VA death compensation or pension 
(VA Form 21-534), received in December 1991, showed she did 
not claim that the cause of death was due to service.  She 
also submitted a completed information form for improved 
pension and a copy of the death certificate.  RO letters in 
April 1992, June 1992 and October 1992 asked her for certain 
documents so that further action could be taken in her claim 
for death pension.  

The record shows the RO in August 1992 denied the appellant's 
application for VA burial benefits (VA Form 21-530) on the 
basis that another party had paid the expenses.  On her 
application form received in August 1992 she did not claim 
that the cause of death was due to service.

The appellant's letter requesting consideration for DIC was 
received at the RO on December 15, 1994.  The RO in February 
1995 asked her to provide pertinent marriage and medical 
information.  She provided some evidence and the RO in June 
1995 denied her claim for DIC.  

She appealed and the RO reviewed the claim in June 1997 and 
granted DIC.  She then disagreed with the effective date for 
her DIC award arguing that it should be paid from the date of 
the veteran's death in November 1991.  Her appeal to the 
Board asserted, in essence, that she was prevented from 
filing medical evidence earlier because of factors beyond her 
control and that VA gave poor guidance and had the 
responsibility to obtain information and render assistance to 
claimants.  


Criteria

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400.  

For service-connected death after separation from service, 
first day of the month in which the veteran's death occurred 
if claim is received within 1 year after the date of death; 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(c).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

A claim by a surviving spouse or child for compensation or 
dependency and indemnity compensation shall also be 
considered to be a claim for death pension and accrued 
benefits, and a claim by a surviving spouse or child for 
death pension shall be considered to be a claim for death 
compensation (or dependency and indemnity compensation) and 
accrued benefits.  38 U.S.C.A. § 5101(b)(1).

(a) A specific claim in the form prescribed by the Secretary 
(or jointly with the Secretary of Health and Human Services, 
as prescribed by Sec. 3.153) must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA. (See Sec. 3.400(c) concerning effective 
dates of awards.)

(b)(1) A claim by a surviving spouse or child for 
compensation or dependency and indemnity compensation will 
also be considered to be a claim for death pension and 
accrued benefits, and a claim by a surviving spouse or child 
for death pension will be considered to be a claim for death 
compensation or dependency and indemnity compensation and 
accrued benefits.

(2) A claim by a parent for compensation or dependency and 
indemnity compensation will also be considered to be a claim 
for accrued benefits.

(c)(1) Where a child's entitlement to dependency and 
indemnity compensation arises by reason of termination of a 
surviving spouse's right to dependency and indemnity 
compensation or by reason of attaining the age of 18 years, a 
claim will be required. (38 U.S.C. 5110(e).) (See paragraph 
(c)(4) of this section.) Where the 
award to the surviving spouse is terminated by reason of her 
or his death, a claim for the child will be considered a 
claim for any accrued benefits which may be payable.

(2) A claim filed by a surviving spouse who does not have 
entitlement will be accepted as a claim for a child or 
children in her or his custody named in the claim.

(3) Where a claim of a surviving spouse is disallowed for any 
reason whatsoever and where evidence requested in order to 
determine entitlement from a child or children named in the 
surviving spouse's claim is submitted within 1 year from the 
date of request, requested either before or after 
disallowance of the surviving spouse's claim, an award for 
the child or children will be made as though the disallowed 
claim had been filed solely on their behalf. Otherwise, 
payments may not be made for the child or children for any 
period prior to the date of receipt of a new claim.


(4) Where payments of pension, compensation or dependency and 
indemnity compensation to a surviving spouse have been 
discontinued because of remarriage or death, or a child 
becomes eligible for dependency and indemnity compensation by 
reason of attaining the age of 18 years, and any necessary 
evidence is submitted within 1 year from date of request, an 
award for the child or children named in the 
surviving spouse's claim will be made on the basis of the 
surviving spouse's claim having been converted to a claim on 
behalf of the child. Otherwise, payments may not be made for 
any period prior to the date of receipt of a new claim.  
38 C.F.R. § 3.152.

(a) Notice of time limit for filing evidence. (1) If a 
claimant's application is incomplete, the claimant will be 
notified of the evidence necessary to complete the 
application. If the evidence is not received within 1 year 
from the date of such notification, pension, compensation, or 
dependency and indemnity compensation may not be paid by 
reason of that application (38 U.S.C. 5103(a)). Information 
concerning the whereabouts of a person who has filed claim is 
not considered evidence.  38 C.F.R. § 3.109.

If a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application. If such evidence is not received 
within one year from the date of such notification, no 
benefits may be paid or furnished by reason of such 
application.  38 U.S.C.A. § 5103(a).


Analysis

In summary, the RO granted payment of DIC benefits from 
January 1995 based upon consideration of a specific claim for 
DIC which the appellant filed in December 1994.  DIC was paid 
from the month immediately following the December 1994 
effective date.  38 U.S.C.A. § 5111.  

This would be correct unless there was a pending claim for 
DIC earlier and the circumstances were such that a correct 
application of 38 C.F.R. § 3.152 and other applicable 
regulatory criteria to the evidence could support an earlier 
effective date for her DIC entitlement.

Regarding the appellant's assertion of having been 
misinformed by VA, the Board must advise her that, in 
general, it appears well settled that erroneous advice of a 
government employee cannot estop the government from denying 
benefits.  See, for example, Bone v. Brown, 9 Vet. App. 446 
(1996); Walker v. Brown, 8 Vet. App. 356 (1995).  Further 
discussion on the matter is not warranted in view of the 
theory of entitlement upon which the appellant will prevail.

The appellant though her counsel relies upon the holding in 
Isenhart v. Derwinski, 3 Vet. App. 177 (1992) as controlling 
legal authority for the benefit sought on appeal.  She seeks 
entitlement to coincide with the veteran's death.  And, given 
the facts of this case, the Board believes her entitlement 
should be earlier than established by the RO.  

A claim by a surviving spouse or child for death pension 
shall be considered to be a claim for DIC and accrued 
benefits.  38 U.S.C.A. § 5101.  Under 38 C.F.R. § 5103(a), if 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the claimant 
shall be notified of the evidence necessary to complete the 
application.  In Isenhart the Court held that the statutory 
obligations were evident in 38 C.F.R. § 3.152(b)(1), where a 
claim for death pension will be considered to be a claim for 
DIC, and 38 C.F.R. § 3.109(a) which provides that a claimant 
will be notified of the evidence necessary to complete an 
incomplete application. 


The Court observed that the language of the relevant 
statutory and regulatory provisions was clear and 
unambiguous.  The Court held pertinently that the statute did 
not give the Secretary an option, allow the VA Secretary to 
delve into the intent of the claimant or allow a claimant to 
make an election.  Thus, as a matter of law, a claim for DIC 
is considered as a claim for pension and a claim for a 
pension shall be considered a claim for DIC.  Id at 179.  It 
follows that VA was obligated to notify her that the 
application for DIC benefits was not complete.  

Thus, the appellant's counsel presents a compelling argument.  
VA should have informed the appellant regarding DIC as it had 
a duty to do so under the statute and regulations.  The 
question of appellant's intent in not claiming that the 
veteran's death was service-connected is not determinative.  
Under the controlling statutory law her VA Form 21-534 
constituted a claim for DIC and a claim for pension; 
irrespective of her intent and VA was obligated to consider 
and to adjudicate both claims.  Since the VA Form 21-534 
submitted by appellant was incomplete relative to the claim 
for DIC, the Secretary was obligated to notify her of the 
evidence necessary to complete the application.  38 U.S.C.A. 
§ 5103(a).  The statutorily-required notice was never sent to 
appellant as evidenced by the several VA letters directed 
solely to the development of a death pension claim. 

The Board must observe the informal claim regulation has no 
bearing upon 38 U.S.C.A. § 5101(b)(1), which establishes that 
a claim for pension as a formal claim for DIC.  The operative 
word in the death benefit regulation is "will" which 
clearly does not contemplate discretion in the development of 
DIC and pension claims.  Clearly this provides a different 
result form the corresponding regulation for disability 
compensation and pension which does not contain such 
mandatory language.  See, Stewart v. Brown, 10 Vet. App. 15, 
18 (1997), 38 C.F.R. § 3.151. 

Thus, by operation of law, appellant submitted a claim for VA 
DIC in December 1991.  Her claim was not adjudicated, and the 
Secretary did not advise her of what was needed to complete 
it.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.109(a).  

That appellant submitted another application in 1994 and the 
fact that her claim for DIC was granted with an effective 
date of payment from January 1995 does not extinguish her 
original claim that remained pending.  Irrespective of her 
intent, VA was obligated to consider both claims.  Blount v. 
West, 11 Vet. App. 34, 36-37 (1998); Isenhart, 3 Vet. App. at 
180.

In summary, the RO incorrectly assigned a January 1995 
effective date for DIC payment based upon consideration in 
June 1997, of the appellant's DIC application in December 
1994 correspondence to the RO.  The decision represented an 
incorrect application of 38 U.S.C.A. § 5101 and 38 C.F.R. 
§ 3.152 and provides a basis for the Board entitlement to an 
earlier effective date based upon the appellant's original 
application in December 1991.  


ORDER

Entitlement to an effective date prior to December 15, 1994 
for an award of DIC is granted, subject to the regulations 
governing the payment of monetary awards.



		
	RONALD R. BOSCH
Veterans Law Judge
Board of Veterans' Appeals



 

